Citation Nr: 0425609	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) and major depressive disorder in 
excess of 70 percent.

2.  Entitlement to an initial evaluation for residuals of 
distal phalanx fractures of the right middle, ring and little 
fingers in excess of 10 percent.

3.  Entitlement to an initial evaluation for residuals of 
distal phalanx fractures of the left middle and ring fingers 
in excess of 10 percent.

4.  Entitlement to an effective date earlier than March 27, 
2000, for the grant of a total rating based on individual 
unemployability (TDIU).

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for headaches and 
migraines.

8.  Entitlement to service connection for athlete's foot.

9.  Entitlement to service connection for seasonal allergies.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

12.  Entitlement to service connection for itchy skin rashes, 
lesions, sores, blotchy skin and brown spots on back.

13.  Entitlement to service connection for itchy skin rashes, 
lesions and sores and nerve damage, claimed as due to 
exposure to ionizing radiation.

14.  Entitlement to service connection for 
neuropathy/polyneuropathy of the extremities, joints, limbs 
and fingers.

15.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

16.  Entitlement to service connection for chest pains, to 
include as due to an undiagnosed illness.

17.  Entitlement to service connection for flu symptoms, to 
include as due to an undiagnosed illness.

18.  Entitlement to service connection for stomach pain, 
nausea and vomiting, to include as due to an undiagnosed 
illness.

19.  Entitlement to service connection for diarrhea and loose 
stools, to include as due to an undiagnosed illness.

20.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.
21.  Entitlement to service connection for urinary problems, 
to include as due to an undiagnosed illness.

22.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

23.  Entitlement to service connection for a body rash, 
lesions, sores and nerve damage due to exposure to hazardous 
chemicals, to include as due to an undiagnosed illness.

24.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.

25.  Entitlement to service connection for fatigue, constant 
tiredness and insomnia, to include as due to an undiagnosed 
illness.

26.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.

27.  Entitlement to service connection for worsening vision, 
to include as due to an undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1987 to October 1991; he served in the 
Southwest Asia Theater of Operations from January 2, 1991 to 
May 2, 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision issued by the Department of Veterans Affairs 
Regional Office (RO) in San Diego, California.  The case has 
been certified to the Board by the RO in Reno, Nevada as the 
veteran now resides in that state.

It is noted that the veteran appealed the initial 70 percent 
rating that was assigned to the psychiatric disability, as 
well as the initial 10 percent ratings assigned for the 
finger disabilities, after service connection was granted.  
As such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.  Thus the issues are as set out on 
the title page.

In November 2003, a hearing was held in Washington, DC before 
the Board.  A transcript of that hearing has been associated 
with the claims file.

The veteran submitted a written statement to the RO, in April 
2002, in which he iterated his intention to revoke a previous 
appointment of a service organization as his representative 
before VA.  Consequently, the Board finds that the veteran 
now represents himself in his appeal before the Board.

The issues of an initial evaluation for residuals of distal 
phalanx fractures of the right middle, ring and little 
fingers in excess of 10 percent; an initial evaluation for 
residuals of distal phalanx fractures of the left middle and 
ring fingers in excess of 10 percent; service connection for 
headaches and migraines, athlete's foot, seasonal allergies, 
sinusitis, gastroesophageal reflux disease (GERD), itchy skin 
rashes, lesions, sores, blotchy skin and brown spots on back, 
neuropathy/polyneuropathy of the extremities, joints, limbs 
and fingers; service connection for itchy skin rashes, 
lesions and sores and nerve damage, claimed as due to 
exposure to ionizing radiation; and service connection for a 
respiratory disorder, chest pains, flu symptoms, stomach 
pain, nausea and vomiting, diarrhea and loose stools, urinary 
problems, hair loss, a body rash, lesions, sores and nerve 
damage (due to exposure to hazardous chemicals), muscle and 
joint pain, fatigue, constant tiredness and insomnia and 
dizziness, to include as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

At the hearing before the Board, the veteran stated that he 
felt the rating assigned for PTSD should be considered by the 
RO to be permanent.  As this matter has not been developed 
for appeal, it is not currently before the Board on appeal.  
It is referred to the RO for action which the RO deems 
appropriate.


FINDINGS OF FACT

1.  The appellant's psychiatric disability is currently 
manifested by anxiety, depression, irritability, anger, 
nightmares, difficulty sleeping, limited emotional 
expression, decreased motivation, isolation and withdrawal 
and GAF scores on Axis V between 35 and 45.

2.  The appellant's psychiatric disability is not shown to 
have caused him to experience total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

3.  The disability picture caused by the appellant's 
psychiatric disability is not so unusual as to render the 
application of the regular schedular rating provisions 
impractical.

4.  On March 27, 2000, the veteran submitted an application 
for benefits to the VA; he claimed entitlement to service 
connection for numerous conditions, including PTSD.

5.  No earlier claim for benefits is shown.

6.  The appellant does not have right or left ear hearing 
loss that meets the criteria set forth in 38 C.F.R. § 3.385.

7.  There is no clinical evidence of the existence of any 
tinnitus.

8.  The veteran is a Persian Gulf veteran, having served in 
the Southwest Asia Theater of Operations from January 2, 
1991, to May 2, 1991.

9.  The veteran is not shown to have a currently diagnosed 
weight disorder related to his service or otherwise due to 
any event in service.

10.  Refractive errors are not recognized as disabilities 
under the law for VA compensation purposes.

11.  There is no evidence of any eye injury or disease during 
service that caused refractive errors of the eyes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for the veteran's psychiatric disability have not 
been met on either a schedular or extraschedular basis.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
(Diagnostic Code 9411) (2003); Fenderson v. West, 12 Vet. 
App. 119 (1999).

2.  The criteria for assigning an effective date earlier than 
March 27, 2000 for the grant of a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.157, 3.321(b), 3.340, 3.341, 3.400, 
4.16(a)(b) (2003).

3.  The veteran does not have any hearing loss disability 
that is of service origin and meets the criteria set forth in 
38 C.F.R. § 3.385.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2003).

4.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

5.  The veteran is not shown to have a disability manifested 
by a weight disorder due to disease or injury, to include as 
due to an undiagnosed illness, that was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2003).

6.  Service connection is not allowed for refractive error, 
and therefore the veteran's claim for service connection for 
a visual impairment, to include as due to an undiagnosed 
illness, is legally insufficient.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5100, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317, 4.9 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Initial rating claim

The veteran contends that his psychiatric disability was more 
severely disabling than the initial disability evaluation 
reflected.  He maintains that his PTSD/depression condition 
warranted an evaluation in excess of the 70 percent initial 
rating.  The veteran testified at his November 2003 Board 
hearing that he was still experiencing nightmares and that 
his VA psychiatrist had told him he was 100 percent disabled.  
See Hearing Transcript pp. 3-4.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the initial level of 
disability is found in the report of the VA evaluation 
conducted in November 2000; in the written statement from 
the veteran's treating psychiatrist dated in June 2001; and 
in the reports of VA outpatient treatment rendered between 
October 1998 and April 2001.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the VA medical evidence of record reveals that the 
veteran was evaluated for the PCT outpatient clinic in March 
2000; he complained of severe depression, difficulty 
sleeping, fatigue, decreased energy, poor concentration, 
helplessness, anhedonia, anxiety, irritability, difficulty 
controlling anger, hyperstartle response and social 
isolation.  He denied suicide ideation and reported no past 
suicide events, psychiatric-related hospitalizations or 
treatment.  On mental status examination, the veteran's mood 
was depressed; his affect was angry and irritable.  He was 
oriented times three.  His concentration and memory were 
adequate.  His judgment appeared intact and his insight was 
poor to adequate.  The examiner rendered Axis I diagnoses of 
PTSD and major depressive disorder.  The examiner also 
rendered an Axis V current GAF score of 35.

The veteran underwent a VA PTSD examination in November 2000; 
the examiner reviewed the veteran's medical records.  The 
veteran complained of irritability, anger, depression, 
sleeplessness, nightmares, low energy, poor appetite, 
decreased motivation, emotional blunting, isolation and 
withdrawal.  He reported intrusive thoughts.  He also 
reported tat he had never required psychiatric 
hospitalization.  He denied suicidal and homicidal ideation.  
On mental status examination, the veteran's affect was 
appropriate and his mood was dysthymic.  He was oriented 
times three.  He abstracted proverbs without difficulty.  The 
examiner noted that the veteran was clinically anxious, 
clinically angry and clinically depressed.  The veteran 
denied psychotic symptoms such as hallucinations.  His memory 
was grossly intact for both recent and distant events.  His 
judgment and insight were unimpaired.  After examining the 
appellant, the psychiatrist rendered Axis I diagnoses of 
major depressive disorder and PTSD and assigned a current GAF 
score of 35.  The examiner stated that the GAF attributable 
to only the PTSD symptoms was 45, noting that the remainder 
of the GAF was due to a combination of the veteran's physical 
symptoms such as skin lesions and diarrhea.

The evidence of record includes a June 2001 written statement 
from the veteran's treating VA psychiatrist.  This doctor 
stated that the veteran was dealing with severe PTSD and 
noted symptoms of major depression, anxiety, insomnia, 
flashbacks and nightmares.  The doctor further stated that 
these symptoms affected the veteran's overall functioning in 
all areas and that he was permanently and totally disabled.  
On Axis V, the psychiatrist rendered a past year GAF score of 
40 and a current GAF score of 40.

The regulations state that, under the General Rating Formula 
for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  Diagnostic 
Code 9411.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association  (1994) (DSM-IV).  As indicated in Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), the global assessment of 
functioning (GAF) is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
The DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth 
Edition) describes a 41 to 50 rating as involving serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  A 31 to 40 rating is described as 
involving some impairment in reality testing or communication 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood.  The example 
given was that of a depressed man who avoided friends, 
neglected family and was unable to work.  The appellant's GAF 
score over the past few years has ranged from 35 to only 45 
at best.

The Board notes that after granting service connection for 
the psychiatric disability, the RO assigned a 70 percent 
rating that is still in effect.  Thus, the Board concludes 
that for the entire time period in question, the RO has 
considered the 70 percent rating to be proper.  The issue 
before the Board then is taken to include whether there is 
any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In light of the evidence of record and the above legal 
criteria, the Board finds that the veteran is not entitled to 
a 100 percent schedular rating.  The evidence of record does 
not indicate that the veteran suffers from total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  The objective findings of the 
appellant's VA outpatient psychiatric treatment in 2000 and 
2001, and the November 2000 VA psychiatric examination 
contain no evidence that the veteran's symptoms are so 
incapacitating as to border on gross repudiation of reality.  
In each instance the veteran has been found to be oriented 
and capable of expressing himself in a coherent and fairly 
logical manner.  In reaching its conclusion, the Board notes 
that despite some significant psychiatric symptoms, the 
veteran's speech, behavior and manner are essentially 
appropriate much of the time.

The appellant has indicated that he should be rated as 100 
percent disabled due to his psychiatric symptomatology.  
However, the appellant, as a layperson, is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); See also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.  The 
November 2000 VA PTSD examination report indicates a PTSD GAF 
score of 45 and the June 2001 doctor statement a GAF score of 
40; these findings indicate improvement from the initial 
March 2000 VA outpatient GAF score of 35.  There is no 
clinical finding of gross impairment of thought process or 
persistent danger of hurting self or others.  The evidence of 
record does not demonstrate that the veteran has been unable 
to maintain minimal personal hygiene or that he was ever 
disoriented as to time or place.  No memory loss for names or 
close relatives, occupation or own name is shown in the 
evidence of record; the veteran has been able to provide a 
detailed history for his various doctors and he provided 
coherent testimony at his Board hearing.  The clinical 
assessments of record are considered persuasive as to the 
veteran's degree of impairment due to the PTSD and major 
depression since they consider the overall industrial 
impairment due to his psychiatric illness.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that an initial rating 
in excess of 70 percent for disability due to PTSD and major 
depression is not warranted, as the medical evidence 
discussed above does not show that there was total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Notwithstanding the above discussion, an initial rating in 
excess of 70 percent for the psychiatric disability could be 
granted if it was demonstrated that the particular disability 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's psychiatric 
disability presented such an unusual or exceptional 
disability picture as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the initial schedular evaluation in this 
case was not inadequate.  As discussed above, there was a 
higher rating for a psychiatric disability, but the required 
manifestations were not shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
hospitalization for a psychiatric disorder, and he has not 
required any extensive treatment.  The veteran has not 
offered any objective evidence of any symptoms due to the 
PTSD and major depression that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

Because this is an appeal from the initial rating for the 
psychiatric disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating for the 
psychiatric disability.

The findings needed for an initial evaluation in excess of 70 
percent were not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against an 
allowance of an initial evaluation in excess of 70 percent 
for the veteran's psychiatric disability, the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See 
Ortiz v. Principi, 274 F.3d 1361 (2001).

II.  Earlier effective date claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

In March 2000, the veteran submitted a VA Form 21-526 to the 
RO that contained a request for service connection for 
numerous conditions, including PTSD.  The appellant underwent 
a VA psychiatric examination in November 2000.  In the 
associated report, the VA examiner rendered Axis I diagnoses 
of major depressive disorder and PTSD.  

Review of the medical evidence of record indicates that the 
veteran was given information about how to file a claim in 
April 1999.  In March 2000, the veteran underwent an 
outpatient intake evaluation for the PCT clinic; the examiner 
rendered Axis I diagnoses of PTSD and major depressive 
disorder.  This is the first psychiatric diagnosis of record.

As the RO assigned an effective date of March 27, 2000, for 
the grant of service connection for PTSD/major depression and 
the grant of TDIU, the initial inquiry concerns whether there 
was a claim for entitlement to TDIU filed before the current 
effective date of the grant in March 2000.  As noted above, 
when a claim for service connection benefits is filed within 
a year of the veteran's separation from the service, the 
effective date of an award of disability compensation is the 
date following separation from active service.  However, in 
this instance, the veteran's initial claim for service 
connection for any condition, including PTSD, was not filed 
until March 2000, more than eight years after his separation 
from service.  Accordingly, the Board finds no basis upon 
which to award an effective date earlier than the date of 
receipt of that claim, March 27, 2000.  See 38 U.S.C.A. 
§ 5110(a).

The Board concludes that, under the law, the effective date 
in this case cannot be earlier than the date the claim that 
was subsequently granted was received, March 27, 2000, even 
if, assuming arguendo, that the evidence of record suggests 
the veteran has had PTSD ever since service.  As stated 
above, the general effective date provisions of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  Since the date of the VA PCT clinic 
examination in March 2000 is the date that it was first 
medically determined that the veteran had a diagnosis of PTSD 
and since the veteran first submitted his claim for benefits 
in March 2000, March 2000 is the date entitlement arose.  
Nothing in the pertinent statute or regulations provides for 
any earlier date than that assigned by the RO.

Based on the above, the earliest date of receipt of a claim 
for service connection for multiple conditions, including 
PTSD, is clearly March 27, 2000, the date the RO received 
notice of the appellant's intent to pursue any claim.  There 
is no evidence on file that can be construed as an informal 
or formal claim prior to March 27, 2000.  See 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155.

III.  Service connection claims

The veteran contends, in substance, that he suffers from 
hearing loss and tinnitus, as well as a weight disorder and 
visual impairment.  He argues that these conditions are 
related to his active military service, and that the latter 
two conditions are the symptoms of undiagnosed illnesses.  
The veteran testified at his November 2003 Board hearing that 
he felt that he had a hearing disability that began in 
service and that he constantly heard high tones and ringing 
in his ears.  See Board Hearing Transcript pp. 8-9.  He said 
that he lost a lot a weight in the first few years after 
service, but that he was maintaining weight more recently.  
See Board Hearing Transcript p. 19.  The veteran further 
testified that his vision had gotten worse and that it was 
worsening at a pretty fast rate.  See Board Hearing 
Transcript p. 28.

The record shows that the veteran served in the Southwest 
Asia Theater of Operations from January 2, 1991 to May 2, 
1991, during the Persian Gulf War.  It is undisputed that he 
is a "Persian Gulf veteran" as that term is defined by law 
for purposes of entitlement to compensation benefits for 
disability due to undiagnosed illness.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  Most of the veteran's 
complaints relate to his service in the Persian Gulf.

A.  Hearing loss and tinnitus

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The United States Court 
of Appeals for Veterans Claims (Court) explained that the 
threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

The veteran underwent a VA audiologic examination in October 
2000; he reported a positive history of noise exposure while 
in the military.  He did not report tinnitus.  This 
examination also included audiometric testing.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
15
10
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  

After examining the appellant, and reviewing the claims file, 
the examiner rendered a diagnosis of hearing within normal 
limits.  Review of the other medical evidence of record does 
not reveal any diagnosis of hearing loss or tinnitus.  

The veteran has contended, in various written statements and 
in his November 2003 Board hearing testimony, that he has 
sustained hearing loss and tinnitus as the result of exposure 
to noise during his active service in the Army.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
veteran's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); and the claimant does not meet this burden 
by merely presenting his lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his lay assertions cannot constitute 
cognizable evidence.

In addition, Congress specifically limits entitlement for 
service connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There is no clinical 
evidence of record that establishes a diagnosis of tinnitus 
or hearing loss.  The regulation at 38 C.F.R. § 3.385 defines 
hearing disability for VA purposes.  That regulation 
prohibits a finding of hearing disability where threshold 
hearing levels at 500, 1000, 2000, 3000, and 4000 Hz are all 
less than 40 decibels and at least three of those threshold 
levels are 25 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

In order for the veteran to be granted service connection for 
hearing, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the veteran 
has shown exposure to acoustic trauma in-service, the most 
recent audiometric testing conducted by the VA, in October 
2000, revealed that the veteran's hearing in each ear does 
not demonstrate any pertinent level over 40 decibels or three 
levels greater than 25 decibels or a speech recognition score 
less than 94 percent.  Accordingly, there is no evidence that 
the veteran currently has any hearing loss disability which 
is of service origin and meets the criteria set forth in 
38 C.F.R. § 3.385.

Therefore, the evidence of record does not show hearing loss 
of the required severity and the veteran has not submitted 
competent medical evidence showing that he currently has any 
tinnitus linked to exposure to acoustic trauma in service or 
any other incident of service.  His claims for hearing loss 
and tinnitus consequently must be denied.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

B.  Weight loss claim

Review of the VA outpatient treatment records dated between 
February 2000 and April 2001 reveals that the veteran's 
height was five feet eight inches and that he weighed 178 
pounds in February 2000.  In May 2000, his weight was 170 
pounds; he weighed the same amount in November 2000.  In 
January 2001, the veteran weighed was 166 pounds; he was 
noted to be well nourished.  In March 2001, the veteran's 
weight was 168 pounds; his weight was 169 pounds in April 
2001.  

Generally, to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

With respect to claims of service connection for disabilities 
due to undiagnosed illness, the Board observes that on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

In the original version of 38 C.F.R. § 3.317, the presumptive 
period during which a veteran had to experience 
manifestations of a chronic disability was two years after 
the date on which he/she last performed active service in the 
Southwest Asia Theater of operations during the Gulf War.  In 
April 1997, VA published an interim rule that extended the 
presumptive period to December 31, 2001.  This extension of 
the presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§1602(a)(1) added 38 U.S.C.A. § 1118, which codified the 
presumption of service connection for an undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.  On December 27, 2001, the 
President signed into law the "Veterans Education and 
Benefits Expansion Act of 2001" (hereafter the VEBEA).  This 
legislation amended various provisions of 338 U.S.C.A. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1)  The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest-
(A)	during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or 
(B)	 to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2)  For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of any of the 
following):  
(A)	An undiagnosed illness.  
(B)	A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
(C)	Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:
(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: 
(1)	Fatigue. 
(2)	Unexplained rashes or other 
dermatological signs or symptoms. 
(3)	 Headache. 
(4)	Muscle pain. 
(5)	Joint pain. 
(6)	Neurological signs and 
symptoms.
(7)	Neuropsychological signs or 
symptoms. 
(8)	Signs or symptoms involving the 
upper or lower respiratory 
system. 
(9)	Sleep disturbances. 
(10) Gastrointestinal signs or 
symptoms. 
(11) Cardiovascular signs or 
symptoms. 
(12) Abnormal weight loss. 
(13) Menstrual disorders.

In addition, 38 U.S.C.A. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective date 
of all of the cited amendments is March 1, 2002.  See 68 Fed. 
Reg. 34,539 (June 10, 2003) (codified at 38 C.F.R. 
§ 3.317(a)(1)(i) (2003)).

There is no clinical evidence of record demonstrating that 
the veteran has been diagnosed with any weight disorder.  The 
Board has considered the veteran's testimony and written 
statements submitted in support of his arguments that he has 
a weight disorder as a result of his service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, the veteran's statements, without more, are 
not competent evidence of a diagnosis of any weight disorder, 
and they do not establish a nexus between a medical condition 
and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran 
has not shown that he has the requisite competence, and, 
accordingly, his claim for service connection for a weight 
disorder is not plausible.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  That said, the evidence simply does not 
demonstrate the veteran carries a diagnosis of any clinical 
weight disorder.  As such, there is no basis on the current 
record to grant service connection for this claimed 
disability.  

The preponderance of the evidence is against the weight 
disorder claim.  Since the preponderance of the evidence is 
against the veteran's service connection claim, the benefit 
of the doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).

C.  Vision claim

A November 2000 eye examination revealed the veteran's best-
corrected visual acuity of 20/20 in each eye.  The clinical 
assessment was refractive error, both eyes.

In the absence of some event of trauma, refractive error is a 
constitutional or development abnormality for which 
compensation benefits may not be authorized.  38 C.F.R. 
§§ 3.303(c), 4.9 (2003).  See e.g., Browder v. Brown, 5 Vet. 
App. 268 (1993).  Furthermore, service connection is not 
generally established for refractive error of the eye as it 
also is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).  The medical evidence of record 
indicates that the veteran has been diagnosed with refractive 
error; no other vision disorder has been diagnosed.  Thus, 
the veteran's current need for visual correction through the 
use of eyeglasses or contact lenses attributable to 
correctable refractive error does not amount to a disability 
for which compensation benefits may be paid.  38 C.F.R. 
§ 3.303(c) (2003).  See McNeely v. Principi, 3 Vet. App. 357, 
364 (1992).  Nothing in the current record attributes the 
veteran's refractive error to acquired pathology such as 
trauma, nor is there any competent evidence of record that 
indicates that the veteran's refractive error is related to 
service or to an undiagnosed illness.  

Thus, the law concerning awards of service connection for 
refractive error is dispositive.  In this regard, 38 C.F.R. 
§ 3.303(c) provides that refractive error is not a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  As such, regardless of 
the character or quality of any evidence that the veteran 
could submit, refractive error cannot be recognized as 
chronic acquired eye disorders or disabilities under the law 
for VA compensation purposes.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

Accordingly, although sympathetic to the veteran's 
contentions and situation, the Board is bound by the laws 
enacted, and by VA regulations.  38 U.S.C.A. § 7104.  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
430.  It appears that there is no possible provision to allow 
a grant of the benefit sought on appeal since the statutory 
and regulatory requirements are shown not to have been met.  
The legal criteria, not the facts, are dispositive of the 
issue.  The veteran has failed to state a claim upon which 
relief could be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive, the appeal to the 
Board is terminated).

IV.  Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims by means of the discussion in the May 
2002 Statement of the Case (SOC); in part, he was notified of 
the requirements for an earlier effective date.  In addition, 
he was informed by the November 2001 rating decision that the 
medical evidence of record did not show that his current 
claimed conditions were related to service.  He was also 
informed of the lack of evidence of the psychiatric 
symptomatology required for a 100 percent evaluation for a 
psychiatric disability and the kind of evidence needed to 
demonstrate an undiagnosed illness.  The veteran was also 
provided with a letter from the RO explaining the VCAA in May 
2001.  Therefore, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the veteran was informed about the 
provisions of the VCAA in a letter sent by the RO in May 
2001- prior to the rating decision of November 2001.  The 
veteran did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue decided in 
the instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the veteran by proceeding with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the veteran of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, the veteran has not 
asserted that any of these issues requires further 
development or action under VCAA or the implementing 
regulations.




ORDER

Entitlement to an initial evaluation of in excess of 70 
percent for the veteran's PTSD disability is denied.

Entitlement to an effective date earlier than March 27, 2000, 
for the grant of TDIU is denied.

Entitlement to service connection for hearing loss, tinnitus, 
a weight disorder and refractive error is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the RO for action as described below.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  The Court held that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

In this case, consideration of a separate compensable rating 
for the other manifestations of the left and right finger 
fracture residuals disabilities- apart from the neurologic 
manifestations- is indicated as part of the issues on appeal.  
In particular, consideration of a separate compensable rating 
for any one of the surgical finger scars is indicated as part 
of the issues on appeal.  In addition, it is not indicated in 
the evidence of record whether or not the veteran's 
fingernail fungal infections are related to the service-
connected finger disabilities.  Also, the question of whether 
or not the veteran has limitation of orthopedic function due 
to the service connected finger disabilities or pain 
associated therewith has not been addressed.

This is a case in which only a few of the veteran's service 
medical records are in evidence; the source of these records 
that pertain only to the finger injuries is unknown.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

After the National Personnel Records Center (NPRC) notified 
the RO in July 2001 that the record needed to respond had not 
yet been retired to Code 13 and that follow-ups needed to be 
addressed to Code 11, the RO apparently did not take any 
affirmative action to contact Code 11 or to develop 
alternative records.  

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases such as the 
veteran's.  A non-exhaustive list of documents that may be 
substituted for service medical records in this case 
includes: statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians from whom a veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The RO must take 
steps to identify and obtain alternate records for the 
appellant.

The Board notes that service connection claims based on in-
service exposure to radiation may be addressed under 
38 C.F.R. § 3.309(d) or § 3.311.  The appellant maintains 
that he was exposed to ionizing radiation while in the 
Persian Gulf.  In such cases, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  In this case it is not clear what exposure is 
claimed.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  Further, the appellant may prove entitlement to 
service connection on a direct or presumptive basis.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is unknown whether the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  If he is, 
complete copies of the medical records upon which that 
disability award was based, as well as any Administrative Law 
Judge decision and the associated List of Exhibits, should be 
obtained.  All of these records should be obtained and 
associated with the claims file.

The veteran indicated on a March 2000 VA Form 21-526, 
Application for Compensation or Pension, that he had 
previously filed a claim for compensation from the Office of 
Workers' Compensation Programs.  The veteran should provide 
all additional information about this claim so that the RO 
can obtain all associated records.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
veteran of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should take all appropriate 
steps to secure the service medical 
records or alternative records for the 
veteran.  The veteran should be 
specifically told of the possible sources 
of information or evidence that may be 
helpful to his claims.  Any evidence 
obtained should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO should undertake all 
appropriate development to ascertain the 
veteran's occupational radiation exposure 
in service, if any.  The veteran should 
be asked to provide such specifics as may 
be needed to confirm the claimed 
radiation exposure.  Subsequently, the RO 
should arrange for the veteran's claims 
file to be reviewed by a neurologist who 
should express an opinion as to whether 
the claimed nerve damage is related to 
radiation exposure in service, and 
provide a rationale for any opinion 
given.

4.  The RO should contact the veteran and 
ascertain if he is in receipt of Social 
Security Administration (SSA) Benefits.  
If so, the RO must obtain copies of all 
of the medical records upon which any 
decision concerning the veteran's initial 
or continuing entitlement to benefits was 
based, plus any Administrative Law Judge 
(ALJ) decision and its associated List of 
Exhibits.  All of these records are to be 
associated with the claims file.

5.  The veteran should provide all 
information about the claim for 
compensation from the Office of Workers' 
Compensation Programs that he noted on 
his March 2000 VA Form 21-526 so that the 
RO can obtain all associated records.

6.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private or 
government) who provided him with 
relevant evaluation or treatment since 
service for his claimed conditions.  
After obtaining the appropriate signed 
authorization(s) for release of 
information from the veteran, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
veteran to obtain any and all medical or 
treatment records or reports relevant to 
the claims on appeal.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the veteran, 
and his representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.

7.  After the above development is 
completed, the RO should arrange to have 
the veteran examined in order to 
determine the current status of his right 
and left finger disabilities, including 
any scarring, any fungal infection and 
any joint, muscle or neurologic 
impairment due to those disabilities.  
The claims file must be made available to 
the examiners for review in conjunction 
with the examination.  All appropriate 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  The examiners should comment on 
the nature and extent of any disorder and 
describe all current right and left 
finger pathology due to the service-
connected disabilities.  The examiners 
should describe all findings and to what 
extent, if any, the veteran has 
degenerative changes or reduced function 
in the fingers due to his service-
connected disabilities.

The effect of pain on the functioning of 
the fingers should be discussed and an 
assessment made as to the degree of 
impairment caused by any distal phalanx 
fracture residuals on the veteran's 
ability to perform normal activities.  
The examiners should note the range of 
motion for the fingers in degrees.  The 
examiners should describe to what extent, 
if any, the veteran has any finger 
deformity, infection, degenerative 
changes, swelling, an altered grip or 
reduced function in the hands due to the 
finger fracture residuals.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiners should be requested to describe 
whether any reported pain significantly 
limits the function of the veteran 's 
fingers during flare-ups or when the 
hands are used repeatedly.  Any 
limitation of hand function must be 
clearly identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

Special attention should be given to the 
presence or absence of degenerative 
changes or pain, any limitation of 
motion, loss of sensation, infection, 
weakness, or interference with grip, as 
well as pain and/or swelling on use.  The 
examiners should clearly identify whether 
and which symptomatology, if any, can be 
associated with the finger fracture 
residuals.

Specific findings should be made with 
respect to the location, size and shape 
of scarring of the finger fracture 
surgical repair area, with a detailed 
description of any associated pain or 
tenderness as well as the presence of any 
disfigurement or any limitations caused 
by any adhesions or nerve impairment.  In 
particular, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any diagnosed fungal 
condition is attributable to the service-
connected finger fracture residuals.  All 
findings should be set forth in detail.

The neurology examiner should fully 
describe the extent and severity of any 
currently manifested neurologic pathology 
of the service-connected fingers.  The 
neurologist should identify the 
particular nerve(s), if any, affected.  
In particular, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that any such diagnosed 
condition is attributable to the service-
connected finger fracture residuals.

8.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should schedule appellant for appropriate 
examinations to determine whether the 
disabilities for which service connection 
is claimed are currently manifested, and 
if so, their etiology.  All indicated 
tests and studies should be accomplished.  
The entire claims file should be reviewed 
by the examiners in connection with the 
examinations.  The examiners should 
adequately summarize the relevant medical 
history and clinical findings, and provide 
detailed reasons for their medical 
conclusions.  These examinations should 
include, but are not limited to, those by 
a dermatologist, an ENT specialist and a 
gastrointestinal specialist.  

a.  The dermatologist should 
describe the nature and severity of all 
skin pathology.  The size, shape, color, 
and extent of any lesions, whether 
rashes, sores, or scars, if any, should 
be recorded.  The dermatologist should 
opine, with degree of probability 
expressed, as to the etiology of any 
currently manifested skin disorders.  
This should include an opinion regarding 
whether veteran's dermatitis, rashes, 
sores or lesions, if any, are causally or 
etiologically related to military service 
or some other cause or causes.  The 
examiner should state whether there is 
any evidence that any current dermatitis 
or other skin or hair pathology is 
related to any signs or symptoms the 
appellant experienced during service.

b.  The ENT specialist should opine, 
with degree of probability expressed, as 
to the etiology of any currently 
manifested nose or throat disability to 
include sinusitis.  This should include 
an opinion regarding whether veteran's 
claimed disabilities are causally or 
etiologically related to military service 
or some other cause or causes.  The 
examiner should state whether there is 
any evidence that any current sinusitis 
is related to any signs or symptoms the 
veteran experienced during service.

c.  The gastroenterologist should 
offer opinions as to the etiology of all 
documented GI condition(s).  In 
particular, the examiner should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the veteran's GERD, hiatal 
hernia or other gastrointestinal pathology 
is attributable to any disease or incident 
suffered during his active service; any 
disease or incident suffered prior to 
service; any disease or incident suffered 
after service; or to a combination of such 
causes or to some other cause or causes.

If a skin condition, an ENT condition or 
a gastrointestinal condition cannot be 
attributed to a diagnosed illness, the 
appropriate examiner should state whether 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred after the veteran's 
departure from service during the Gulf 
War or that the undiagnosed illness was 
the result of a post-service event such 
as occupational exposure.

9.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

10.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  The RO should 
specifically discuss all pertinent 
Diagnostic Codes addressing the 
functional impairment(s) related to the 
finger disabilities, as well as the 
Court's holdings in Allen v. Brown, 
7 Vet. App. 439, 448 (1995), DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) and 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  All 
relevant evidence of record should be 
addressed.  The appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



